Case: 12-60953       Document: 00512320539           Page: 1    Date Filed: 07/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 25, 2013
                                     No. 12-60953
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

VINCENTE ANTONIO TORRALBA,

                                                   Petitioner-Appellant

v.

BRUCE PEARSON,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:11-CV-59


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Vincente Antonio Torralba, now federal prisoner # 20246-017, is serving
a 181-month sentence imposed by the United States District Court for the
Northern District of Florida following his convictions for armed bank robbery
and using and carrying a firearm during a crime of violence. That court
ordered a portion of the federal sentence to be served concurrently with the
state sentence that Torralba was already serving. Torralba appeals the district

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-60953    Document: 00512320539     Page: 2    Date Filed: 07/25/2013

                                 No. 12-60953

court’s dismissal of his 28 U.S.C. § 2241 petition where he challenged the
Bureau of Prisons’s decision not to award him credit against his federal
sentence for the entire time he spent in state custody prior to the
commencement of his federal sentence and argued that the district court could
have adjusted his sentence under U.S.S.G. § 5G1.3.
      We review the district court’s findings of fact for clear error and issues
of law de novo. Wilson v. Roy, 643 F.3d 433, 434 (5th Cir. 2011). The period of
time for which Torralba seeks credit against his federal sentence was credited
against his state sentence; thus, he is not entitled to additional credit against
his federal sentence. See 18 U.S.C. § 3585(b). Moreover, although the federal
sentencing court ordered a portion of Torralba’s federal sentence to be served
concurrently with his state sentence, nothing in the amended judgment or the
transcript of the sentencing proceedings suggests that the court intended
Torralba to receive credit for time already credited to his state sentence.
Indeed, a federal sentence cannot begin prior to the date it is announced, and
a district court does not have the authority to order a federal sentence to run
absolutely concurrently with a sentence that began before the imposition of the
federal sentence. United States v. Flores, 616 F. 2d 840, 841 (5th Cir. 1980).
      Finally, whether the sentencing court should have reduced Torralba’s
sentence pursuant to § 5G1.3 is an issue that challenges the correctness of the
sentence, and therefore Torralba may not proceed on this claim under § 2241
unless he can demonstrate that he is entitled to relief under the savings clause
of 28 U.S.C. § 2255(e), which he has failed to do. See Jeffers v. Chandler, 253
F.3d 827, 830 (5th Cir. 2001).
      Accordingly, the district court’s judgment is AFFIRMED.




                                       2